 



 



CNL STRATEGIC CAPITAL, LLC 8-K [cnl-8k_012920.htm]

Exhibit 10.2 

 

 

THIRD AMENDMENT TO THE ESCROW AGREEMENT

 

This THIRD AMENDMENT TO THE ESCROW AGREEMENT (this “Third Amendment”) is dated
this 31st day of January, 2020, amends that certain ESCROW AGREEMENT (the
“Original Agreement”) dated as of February 14, 2018, the First Amendment to the
Escrow Agreement (the “First Amendment”) dated as of April 18, 2019, and the
Second Amendment to the Escrow Agreement (the “Second Amendment” dated as of
July 12, 2019, by and among CNL Strategic Capital, LLC, a Delaware limited
liability company (the “Company”), UMB Bank, N.A. as escrow agent (the “Escrow
Agent”) and CNL Securities Corp. (the “Managing Dealer”), (collectively, the
“Parties”)(the “Second Agreement”, the “First Amendment” and the Original Escrow
Agreement” together the “Agreement”). All capitalized terms not defined herein
shall have the meaning given to such term in the Original Agreement.

WHEREAS, the Company has previously proposed and continues to offer and sell, on
a best-efforts basis through the Managing Dealer, in its capacity as the
managing dealer, and selected broker-dealers that are registered with the
Financial Industry Regulatory Authority or intermediaries that are exempt from
such broker-dealer registration (the Managing Dealer and such intermediaries are
hereinafter referred to collectively as the “Distribution Participants”), the
Company’s shares of Class A, Class T, Class D, and Class I limited liability
interests (the “Original Shares”), on a best-efforts basis, for at least
$2,000,000 and up to $1,100,000,000 of gross offering proceeds (excluding the
shares of its Class A, Class T, Class D and Class I common stock to be offered
and sold pursuant to the Company’s dividend reinvestment plan), at an initial
purchase price of up to $27.32 per Class A share, $26.25 per Class T share,
$25.00 per Class D and $25.00 per Class I share (the “Original Offering”)
pursuant to an offering prospectus as amended from time to time and filed with
the Securities and Exchange Commission as part of a registration statement file
no. 333-222986, including amended for additional share classes (hereinafter the
“Original Prospectus”); and

WHEREAS, as of March 7, 2018 at least $2,000,000 in Original Shares of the
Company have been subscribed for in the Company’s offering and therefore the
Break Escrow Date has occurred, but the Escrow Agent continues to receive
amounts for deposit into the Escrow Account and to disburse such Escrowed Funds
in accordance with section 5(b) of the Original Agreement;

WHEREAS, the Company, pursuant to the First Amendment, proposed to offer and
sell, on a best-efforts basis through the Managing Dealer, in its capacity as
the placement agent, and through Distribution Participants, the Company’s shares
of Class FA limited liability interests (the “April Class FA Shares”), in a
private offering exempt from registration, for at least $2,000,000 and up to
$50,000,000 of gross offering proceeds (the “April Class FA Private Offering”)
pursuant to an offering memorandum, dated April 18, 2019, as amended from time
to time (hereinafter the “April Class FA Memorandum”) at a current offering
price per April Class FA share; and

WHEREAS, the Company, pursuant to the Second Amendment, proposed to offer and
sell, on a best-efforts basis through the Managing Dealer, in its capacity as
the placement agent, and through Distribution Participants, the Company’s shares
of Class FA limited liability interests (the “July Class FA Shares” and together
with the April Class FA Shares the “Class FA Shares”), in a concurrent private
offering exempt from registration up to $50,000,000 of gross offering proceeds
with no minimum offering amount (the “July Class FA Private Offering”) pursuant
to an offering memorandum, dated July 12, 2019, as amended from time to time
(hereinafter the “July Class FA Memorandum”) at a current offering price per
July Class FA share, plus applicable selling commissions and placement agent
fees; and

WHEREAS, the Company wishes to extend the July Class FA Escrow Period; and

WHEREAS, the Company proposes to offer and sell, on a best-efforts basis through
the Managing Dealer, in its capacity as the placement agent, and through
Distribution Participants, the Company’s shares of Class S limited liability
interests (the “Class S Shares”), in a concurrent private offering exempt from
registration up to $50,000,000 of gross offering proceeds with no minimum
offering amount (the “Class S Private Offering”) pursuant to an offering
memorandum, dated January 21, 2020, as amended from time to time (hereinafter
the “Class S Memorandum”) at a current offering price per Class S share,
including applicable selling commissions and placement agent fees; and

WHEREAS, the Company desires to deposit Class S Subscription Payments (as
defined herein) into the Escrow Account to be commingled with the Escrowed Funds
from the Original Offering, the April Class FA Private Offering and July Class
FA Private Offering and for the Escrow Agent to act as escrow agent for the
April Class FA Private Offering, July Class FA Private Offering, Class S Private
Offering, as well as the Original Offering solely upon the terms and conditions
herein set forth; and

WHEREAS, in order to subscribe for Class S Shares, a subscriber must deliver an
executed subscription agreement in substantially the form attached as an exhibit
to the Memorandum, along with the full amount of its subscription, subject to
volume discounts or other discounts, as applicable: (i) by check in U.S. dollars
or (ii) by wire transfer of immediately available funds in U.S. dollars
(collectively, the “Class S Subscription Payment”). The Company or the Managing
Dealer shall instruct any Distribution Participants that any such wire transfers
shall be in accordance with the instructions provided on Exhibit A hereto.

WHEREAS, in order to accomplish the foregoing, the Company desires to amend the
Original Agreement to allow for the deposit of the Class S Subscription Payment
into the Escrow Account and to set forth the requirements with respect to the
deposit and disbursement of the Class S Subscription Payment;

 

WHEREAS, the Escrow Agent agrees to act as escrow agent with respect to the
Class S Subscription Payments deposited into the Escrow Account.

 

   

 

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:

 

1.Sections 1 of the Second Amendment is hereby amended and restated as follows:

(a)All monies deposited in the Escrow Account in connection with the April Class
FA Private Offering and the July Class FA Private Offering are hereinafter
referred to as the “Class FA Escrowed Funds.” The escrow period (the “July Class
FA Escrow Period”) for the July Class FA Shares sold pursuant to the July Class
FA Private Offering shall commence upon the effectiveness of this Second
Amendment and shall continue until March 31, 2020 unless the Company extends the
outside date of the July Class FA Private Offering in its sole discretion (the
“July Class FA Outside Date”) and designates such July Class FA Outside Date to
the Escrow Agent in writing. The July Class FA Escrow Period together with the
Class FA Post Escrow Break Period (as defined in the First Amendment) shall
collectively be referred to as the “Class FA Escrow Period.” The Escrow Account
shall continue to be a non-interest bearing account and all amounts deposited
into the Escrow Account shall be held un-invested.

2.All monies deposited in the Escrow Account in connection with the Class S
Private Offering are hereinafter referred to as the “Class S Escrowed Funds.”
The escrow period (the “Class S Escrow Period”) for the Class S Shares sold
pursuant to the Class S Private Offering shall commence upon the effectiveness
of this Third Amendment and shall continue until the date which is six (6) full
months from the commencement of the Class S Private Offering unless the Company
extends the outside date of the Class S Private Offering in its sole discretion
but in no event longer than three (3) full months beyond initial six month
period (the “Class S Outside Date”). The Company shall certify to the Escrow
Agent the Class S Escrow Period and the Class S Outside Date. The Escrow Account
shall continue to be a non-interest bearing account and all amounts deposited
into the Escrow Account shall be held un-invested.

3.Sections 2-4 of the Second Amendment are hereby amended and restated as
follows:

2. Deposits into the Escrow Account and Transmission of Subscription Documents.

(a)Deposits in Escrow Account. During the Class S Escrow Period and Class FA
Escrow Period, persons subscribing to purchase Class S and Class FA Shares will
be instructed by the Company and the Distribution Participants to make checks
for subscriptions payable to the order of “UMB Bank, N.A., as EA for CNL
Strategic Capital, LLC” or any variation thereof permitting a deposit in the
Escrow Account if accompanied by a corresponding subscription agreement.
Completed subscription agreements and checks in payment for the purchase price
shall be remitted to the Processing Agent at the address designated for the
receipt of such agreements and funds; and, drafts or wires shall be transmitted
directly to the Escrow Account. The Processing Agent will promptly deliver all
monies received in good order from subscribers (or from the Distribution
Participants transmitting monies and subscriptions from subscribers) for the
payment of Class S and Class FA Shares to the Escrow Agent for deposit in the
Escrow Account no later than the end of the business day on which such monies
are received by the Processing Agent. Any Class S or Class FA Subscription
Payments received prior to the time, if any, that the Escrowed Funds are
deliverable to the Company, and that are made payable to a party other than the
Escrow Agent shall be promptly returned to the Participating Broker-Dealer who
submitted the Class S or Class FA Subscription Payment. Completed subscription
agreements and checks shall be delivered by the Participating Broker-Dealer to
the Processing Agent no later than the close of business on the first business
day following their receipt by the Distribution Participants; provided, however,
if the Distribution Participants receives subscription agreements and checks at
a branch office and final supervisory review is conducted at a different
location (the “Final Review Office”), then the branch office shall transmit the
subscription agreements and checks to the Final Review Office by the close of
business on the first business day following their receipt by the branch office
and the Final Review Office shall review the subscription agreements and check
to ensure their proper execution and form and, if they are acceptable, deliver
the subscription agreements and the funds to the Processing Agent by the close
of business on the first business day after their receipt by the Final Review
Office. All Class S Escrowed Funds and Class FA Escrowed Funds shall be held in
the Escrow Account until such funds are disbursed in accordance with Section 4
of this Third Amendment. Prior to the disbursement of the Class S Escrowed Funds
and Class FA Escrowed Funds, none of the Escrow Agent, the Processing Agent or
the Company is entitled to any of the Class S Escrowed Funds or Class FA
Escrowed Funds received into the Escrow Account, and no Class S Escrowed Funds
or Class FA Escrowed Funds deposited in the Escrow Account shall become the
property of the Company, its affiliates, the Escrow Agent or the Processing
Agent, nor be subject to the debts or offsets of the Company, its affiliates,
the Escrow Agent, the Processing Agent or Distribution Participants; provided
nothing herein shall impose an obligation upon the Escrow Agent to determine
which funds in the Escrow Account constitute Class S Escrowed Funds or Class FA
Escrowed Funds and which funds constitute Escrowed Funds.

(b)Subscription Agreements. The Escrow Agent agrees to cause the Processing
Agent to maintain a written account of each subscription for the Class S and
Class FA Shares, which account shall set forth, among other things, the
following information: (i) the subscriber’s name and address, (ii) the number of
Class S and Class FA Shares purchased by such subscriber, and (iii) the
subscription amount paid by such subscriber for such Class S Shares.

3. Collection Procedure for Class S Subscription Payments and Class FA
Subscription Payments.

(a)The Escrow Agent is hereby instructed by the Company to forward each Class S
Subscription Payment and Class FA Subscription Payment for Federal Reserve Bank
clearing and upon collection of the proceeds of each Class FA Subscription
Payment, to deposit the collected proceeds into the Escrow Account.

   

 

 

(b)The Escrow Agent will timely notify the Company and the Processing Agent in
writing via mail, email or facsimile of any Subscription Payment returned to the
subscriber, and the Escrow Agent is authorized to debit the Escrow Account in
the amount of such returned Class S Subscription Payment or such Class FA
Subscription Payment and direct the Processing Agent to delete the appropriate
account from the records maintained by the Processing Agent.

(c)In the event that the Company or any agent acting on behalf of the Company
rejects any subscription for Class S or Class FA Shares and the funds for such
subscription have already been collected by the Escrow Agent, the Escrow Agent
shall, upon receipt from the Company or the Processing Agent of written notice
of such rejection, promptly cause the issuance of a refund payment by bank check
to the rejected or withdrawing subscriber, without interest or income thereon,
if applicable. If the Escrow Agent has not yet collected funds for such
subscription but has submitted such subscription for clearing, the Escrow Agent
shall promptly cause the issuance of a payment by bank check in the amount of
such Class S Subscription Payment or such Class FA Subscription Payment to the
rejected or withdrawing subscriber only after the Escrow Agent has cleared such
funds. If the Escrow Agent has not yet submitted the Class S Subscription
Payment or Class FA Subscription Payment relating to the subscription of the
rejected or withdrawing subscriber, the Escrow Agent shall promptly cause such
Class S Subscription Payment or such Class FA Subscription Payment to be
remitted to the drawer of the Class S Subscription Payment or Class FA
Subscription Payment submitted by or on behalf of the subscriber.

(d)In the event that money is deposited into the Escrow Account in error, the
Escrow Agent shall notify the Company and the Processing Agent in writing via
mail, email or facsimile of any such error and promptly cause the issuance of a
refund payment by bank check to the appropriate party only after the Class S
Subscription Payment or the Class FA Subscription Payment has cleared.

4. Ongoing Distribution of Escrowed Funds.

(a)Class FA Escrow Period. During the Class FA Escrow Period, the Escrow Agent
shall periodically transfer to the Company’s designated account, the Class FA
Escrowed Funds pursuant to standing written instructions from the Company
delivered to the Escrow Agent from time to time.

(b)Class S Escrow Period. During the Class S Escrow Period, the Escrow Agent
shall periodically transfer to the Company’s designated account, the Class S
Escrowed Funds pursuant to standing written instructions from the Company
delivered to the Escrow Agent from time to time.

4.Notwithstanding anything to the contrary herein, the Company and the Managing
Dealer acknowledge and agree that the Escrowed Funds, Class S Escrowed Funds and
Class FA Escrowed Funds may be commingled in the Escrow Account and the Escrow
Agent shall have no responsibility to hold the Class S Escrowed Funds, Class FA
Escrowed Funds and Escrowed Funds separately. The Escrow Agent may conclusively
rely upon the records of the Processing Agent in determining the amount of Class
S Escrowed Funds and Class FA Escrowed Funds in the Escrow Account. The Company
agrees that any future requested transfer of Escrow Funds submitted to the
Escrow Agent in accordance with Section 5(b) of the Original Agreement shall
contain a certification by the Company that it is requesting Escrowed Funds in
accordance with Section 5(b) of the Original Agreement and that such request is
in compliance with the terms of the Agreement. The Escrow Agent may conclusively
rely upon any such written request and certification of the Company. To the
extent at any time the Escrow Agent is directed to return subscription amounts
to a subscriber and there are insufficient amounts in the Escrow Account to
return such funds, the Escrow Agent shall suffer no liability hereunder and the
Company agrees to pay any such amount owed directly to the subscriber affected.

5.The Company and the Managing Dealer warrant that this Third Amendment is in
compliance with the Original Offering, April Class FA Private Offering and July
Class FA Private Offering.

6.The Agreement, except as expressly amended by this Third Amendment shall
continue unmodified and in full force and effect.

7.No provision of this Third Amendment may be changed or modified, except by an
instrument in writing signed by each of the parties hereto.

 

8.This Third Amendment shall be governed and construed in accordance with the
laws of the State of Delaware without regard to the principles of conflicts of
law.

 

IN WITNESS WHEREOF, the parties have duly executed this Third Amendment of the
date first above written.

 



  CNL STRATEGIC CAPITAL, LLC       By: /s/ Tammy Tipton     Name: Tammy Tipton  
  Title: Authorized Signatory             UMB BANK, N.A., as escrow agent      
By: /s/ Lara L. Stevens     Name: Lara L. Stevens     Title: Vice President    
        CNL SECURITIES CORP.       By: /s/ Erin M. Gray     Name: Erin M. Gray  
  Title: Authorized Signatory  

 

 

   

 

 

EXHIBIT A

 

Wiring Instructions

 

 

 

UMB Bank, N.A.

ABA No: 101000695

Acct No: 9872323874

Acct Name: UMB Bank, N.A., as EA for CNL Strategic Capital, LLC 

 

 

 



   

